197 F.2d 118
UNITED STATES ex rel. STRUCKv.UNITED STATES MARSHAL FOR EASTERN DIST. OF NEW YORK et al.
No. 248.
Docket 22332.
United States Court of Appeals Second Circuit.
Argued May 13, 1952.
Decided May 29, 1952.

David T. Berman, Brooklyn, N. Y., for relator-appellant.
Frank J. Parker, U. S. Atty., Brooklyn, N. Y. (George W. Percy, Jr., and Charles J. Butera, Asst. U. S. Attys., Brooklyn, N. Y., of counsel), for respondents-appellees.
Before AUGUSTUS N. HAND, CHASE, and FRANK, Circuit Judges.
PER CURIAM.


1
The relator was taken into custody by the United States Marshal for the Eastern District of New York pursuant to a bench warrant for his arrest issued on October 13, 1951, by the United States District Court for the Northern District of Alabama, Western Division. The relator had been indicted in said district for violating 18 U.S.C.A. §§ 1461, 3237. After his arrest in the Eastern District of New York, the relator was brought before a United States Commissioner and upon a hearing was identified as the person indicted in the Alabama court. The Commissioner found probable cause for holding the relator for removal. Immediately thereafter, the latter petitioned the District Court for the Eastern District for a writ of habeas corpus, which was allowed. On November 16, 1951, a hearing was held on the return to the writ which was continued on November 23, 1951. On the latter date the District Court entered an order dismissing the writ. From that order this appeal is taken.


2
The appeal must be dismissed because of the provisions of 28 U.S.C.A. § 2253 which reads: "There shall be no right of appeal from such an order in a proceeding to test the validity of a warrant to remove, to another district or place for commitment or trial, a person charged with a criminal offense against the United States * * *." See United States ex rel. Hagan v. Kelly, 2 Cir., 101 F.2d 1022; Hartman v. Sloan, 3 Cir., 99 F.2d 942.


3
Appeal dismissed.